Citation Nr: 0529230	
Decision Date: 11/01/05    Archive Date: 11/14/05	

DOCKET NO.  04-39 264	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1966 to December 
1967.  His active service with the Navy included time 
assigned to the U.S.S. O'Hare (DD-889).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the VARO 
in Indianapolis, Indiana, that denied entitlement to service 
connection for PTSD.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has fulfilled its duty to assist 
the veteran in developing such evidence.

2.  The veteran does not have PTSD attributable to 
experiences during his active service.


CONCLUSION OF LAW

The veteran does not have PTSD that was incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinions when necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

VA has a duty to notify a claimant of the evidence needed to 
substantiate his claim, of what evidence he is responsible 
for obtaining, and what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A review of the record in this case 
discloses VA provided notice regarding what the evidence had 
to show to establish entitlement to service connection for 
PTSD in various communications, including ones dated in 
November 2002 and November 2004.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412, 
422 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) Inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant of the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In this case, VA provided the veteran with notice in 
compliance with the requirements of 38 U.S.C.A. § 5103 and 
told him to submit evidence in his possession.  In the 
November 2004 communication, the veteran was told what was 
still needed from him.  He was specifically told that if 
there was any other information or evidence that he thought 
would support his claim, he was to let VA know.  He was also 
specifically told that if he had any evidence in his 
possession pertaining to the claim, he was to send it to VA.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of a claim.  Pelegrini at 120.  
In this case, the RO issued a November 2002 VCAA notice 
letter prior to the May 2003 initial decision with regard to 
the claim for service connection for PTSD.  

The Board notes that all that VCAA essentially requires is 
that the duty to notify is satisfied and that a claimant is 
given the opportunity to submit information and evidence in 
support of his claim.  Once this has been accomplished, all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also, 38 C.F.R. § 20.1102 
(harmless error).  

A review of the claims folder discloses that records have 
been obtained by VA and associated with the claims folder.  
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an opinion or 
examination is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d)(1).  In this case, VA accorded the 
veteran such an examination in July 2004.  The claims file 
contains all known and relevant records of mental health and 
medical treatment.  The veteran has not reported the 
existence of any relevant evidence that is not associated 
with the claims file.  VA has therefore met its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim on appeal.  In sum, the Board finds 
that VA has more than fulfilled its duties to assist and 
notify the veteran in this case.

Pertinent Laws and Regulations.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptomatology is required when a condition in 
service is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection, there 
must be:  (1) Medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  The United States 
Court of Appeals for the Federal Circuit has stated that, "a 
veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Absent any 
independent supporting clinical evidence from a physician or 
medical professional, a claimant's own statements expressing 
the belief that a disability is service connected are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In deciding the merits of the claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of the possible outcome.  There must be at least 
an approximate balance of positive and negative evidence in 
order for the appellant to prevail.  Id. at 56.

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with the provisions of 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, lay testimony 
alone may establish the incurrence of a claimed in-service 
stressor in the absence of clear and convincing evidence to 
the contrary, provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of such service.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Analysis.

A review of the evidence of record discloses that the veteran 
had service onboard the U.S.S. O'Hare (DD-889), a destroyer 
that spend time in the waters off the coast of Vietnam.  

Of record are reports of VA outpatient visits on periodic 
occasions beginning in 2002.  At the time of one such visit 
in January 2002, the veteran was seen for a complaint of 
depression.  He stated he had been depressed for the past 
couple years after involvement in a vehicle accident where he 
injured his neck.  He also referred to a history of diabetes 
that was not under control.  Further mention was made of 
sexual dysfunction which had caused marital conflicts.  
Additionally, he had been laid off and was depressed about 
being unemployed.  The findings were recorded and an Axis I 
diagnosis was made of depressive disorder, not otherwise 
specified.  

At the time of a July 2002 visit, complaints included 
depression, anxiety, irritability, flashbacks and intrusive 
thoughts about Vietnam, hypervigilance, exaggerated startle 
response, insomnia, guilt, anger management problems, and 
emotional numbing.  It was stated these feelings stemmed from 
what was reported as severely disruptive PTSD from combat 
experiences in Vietnam.  The record reveals the evaluation 
was conducted by a social worker at the outpatient clinic.  
Subsequent outpatient reports are of record.

Also of record are two December 2002 statements from two 
different individuals with whom the veteran served onboard 
the O'Hare.  One individual stated the ship was in constant 
daily combat situations while off the coast of Vietnam.  The 
individual stated that the ship provided gun support for 
different units that were on the main land.  He recalled that 
during the evenings, the ship would be further out from the 
coastline out of any firing range.  He added, however, during 
the daytime, the ship was closer to shore and was constantly 
providing gun support.

Other pertinent evidence of record includes a report of a 
psychiatric examination of the veteran by a VA psychologist 
in July 2004.  The claims file, the veteran's DD-214, a 
stressor worksheet, and medical records were reviewed by the 
examiner.  The veteran reported that, while serving off the 
coast of Vietnam, he and other sailors were frequently called 
to general quarters for fire support.  He recalled they would 
shell areas on the ground, both for ground support and for 
damage purposes.  He stated they came close enough to the 
shoreline that he could clearly make out items on the shore.  
He reported his duty station was to run an evaporator to make 
fresh water.  His general station was a 5-inch forward gun 
mount.  He stated that he never experienced receiving any 
gunfire.  Reference was made to the veteran's stressor 
affidavit in which he remembered being on a ship one time 
when a small patrol boat came to destroy it.  The boat had 
two Vietnamese onboard.  He remembered hearing shots and was 
later told that the two men were shot in the head and thrown 
overboard.  He stated that, when he was told this, he felt it 
was very unfair.  

Another event he described was that his ship was shelling the 
shore with incendiary devices.  He indicated that whenever he 
saw the well-known picture of the young girl with her clothes 
burned off, he thought he was part of doing that.  

The examiner noted that the veteran's traumatic stress 
exposure level appeared to be low.  It was indicated that 
after the military, the veteran's most traumatic event was 
the loss of his father.  The veteran was present when his 
father had a heart attack and took him to the hospital.  
Also, the veteran was in a car accident in 1996.  This 
eventually led him to having pain in the back and to his 
leaving his job.  

The veteran stated that his first marriage ended in divorce 
because of his drinking and an inability to get along.  He 
had two children from that marriage and he stated he had 
regular contact with them.  His second marriage had lasted 
for 32 years.  They had no children, although the veteran had 
a stepson with whom he and his wife lived.  The veteran 
stated he and his wife did not go out and party with friends.  
He indicated most of their activities involved the immediate 
family.

The veteran reported that he began individual therapy with a 
VA social worker in 2002 for depression and PTSD symptoms.  

The examination was accomplished.  The examiner stated he did 
not believe the stressors described by the veteran met the 
criteria warranting a diagnosis of PTSD.  The veteran was 
given an Axis I diagnosis of a major depressive disorder.  
The examiner believed that diagnosis best described the 
veteran's current problems.  Reference was made to alcoholism 
during the veteran's earlier years and more recent problems 
with a bad back.

Based on the evidence of record, the Board finds that the 
evidence of record is against the claim for service 
connection for PTSD.  The Board initially notes that the 
veteran's own assertions that he has PTSD are of no probative 
value, since as a layperson, the veteran's statements are not 
competent evidence a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also, 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board appreciates the veteran's service.  Without getting 
into a discussion as to whether or not the veteran was 
exposed to combat while serving onboard a ship off the coast 
of Vietnam, the Board notes that, at the time of a 
comprehensive psychiatric examination by VA in July 2004, it 
was stated that the veteran's overall psychiatric disability 
picture did not fit the criteria warranting a diagnosis of 
PTSD.  The examiner stated that the stressors described by 
the veteran did not meet the criteria set forth in the 
Diagnostic and Statistical Manual for Mental Disorders 
regarding PTSD.  The Board is aware that the record discloses 
the veteran has been provided a diagnosis of PTSD by a social 
worker at the VA outpatient clinic.  However, the Board is 
more persuaded by the statement from the psychologist that 
the veteran did not have PTSD.  The psychologist has access 
to the entire claims folder, including the reports of the 
outpatient visits.  Further, the Board notes that the reports 
of the outpatient visits beginning in 2002 point primarily to 
problems the veteran was experiencing as a result of factors 
or situations having nothing whatsoever to do with his 
military service years earlier.  Accordingly, the Board finds 
the preponderance of the evidence is against the claim and 
service connection for PTSD is not in order.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


